AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                   Pagel of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                                               (For Offenses Committed On or After November I, 1987)


                      Pablo Guerrero Santian                                                     Case Number: 3: l 8-mj-22868-BGS

                                                                                                Janice M. Deaton
                                                                                                Defendant's Attorney


REGISTRATION NO. 81100298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                                          ---~-------------------------
 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                      1



 D The defendant has been found not guilty on count(s)
                                                                                             -------------------
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

~   Assessment: $10 WAIVED            ~ Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Monday, November 26, 2018
                                                                                              Date of Imposition of Sentence



                                     fl!IJ\f 2 G 2013                                         ~~
                                                                                              ONORAfilE  BERNARD G. SKOMAL
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                         '          ,, __ .. :- .'.'!\
                                                    -.       "'   __ !\ ,, .,   ·~·- '   i
                                                  . Y.~-~~----~2~jJ
                                                                                                                                       3: l 8-mj-22868-BGS
